Judgment reversed on the law and facts, with costs, and judgment in favor of plaintiff is ordered for $1,115, with costs. The court finds that the amount required and intended to be deposited with the accepted bid is $1,260 and this amount the defendant is entitled to retain. The plaintiff is entitled to recover the difference between the amount of the certified cheek ($2,375) and the amount of the deposit with this bid ($1,260) which was accepted, namely, $1,115. The court modifies the 13th finding of fact by striking out the words “ the above mentioned certified cheek of the claimant ” and substituting there*684for “ the amount of the deposit, $1,260.” Van Kirk, P. J., Hinman, Whitmyer, Hill and Hasbrouck, JJ., concur.